Execution Version


SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 7, 2018, by and among Encore Capital Group, Inc., a Delaware
corporation (“Parent”), Janus Holdings Luxembourg S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of the Grand Duchy of Luxembourg, having its registered office at
47, avenue John F. Kennedy, L-1855 Luxembourg, registered with the Luxembourg
Trade and Companies Register under number B 178454 (“Purchaser”), Cabot Holdings
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 47, avenue John F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
178454 (“Holdings”), each of the signatories hereto (the “Initial Management
Sellers”), such additional persons who may sign a joinder (the “Joinder”) in the
form attached hereto as Exhibit A (the “Additional Management Sellers” and
together with the Initial Management Sellers, the “Management Sellers”), after
such entity signs the Joinder, Carat Manager Nominee Limited, a company
incorporated in England with registered number 8478856 of 10 Norwich Street,
London EC4A 1BD (“Nominee”), and Ken Stannard, in his capacity as the Seller
Representative (the “Seller Representative”). The Nominee and the Management
Sellers are collectively referred to herein as “Sellers” and each a “Seller.”
W I T N E S S E T H:
WHEREAS, Sellers are the beneficial or legal owners of B Shares (“B Shares”), C
Shares (“C Shares”), D Shares (“D Shares”) and B PECs (“B PECs,” collectively,
with the B Shares, C Shares, D Shares, the “Purchased Securities”) of Holdings;
WHEREAS, the Purchased Securities represent all of the issued and outstanding
equity and debt interests of Holdings that are owned (beneficially and of
record) by Sellers;
WHEREAS, JCF III Europe S.à r.l (“Institutional Seller”) and JCF III Europe
Holdings LP (“Janus LP”) have, concurrently with the execution and delivery of
this Agreement, entered into that certain Securities Purchase Agreement with
Parent, Purchaser, Holdings and Encore Capital Group UK Limited (the
“Institutional Seller SPA”), pursuant to which such persons, have agreed to sell
to Purchaser all of the issued and outstanding equity and debt interests of
Purchaser and all of the issued and outstanding equity and debt interests of
Holdings that are owned (beneficially and of record) by Institutional Seller and
Janus LP, as applicable;
WHEREAS, the Nominee is the record owner of the B Shares, C Shares and D Shares
included in the Purchased Securities;
WHEREAS, in addition to the Initial Management Sellers, each of the remaining
Management Sellers will execute, or will have executed on his or her behalf
pursuant to the drag along provisions set forth in the Investment Agreement (as
defined below), the Joinder, and, as a result, will become a party to, and be
bound by and subject to, all of the covenants, terms and conditions of this
Agreement as though such Management Seller was an original party hereto;




US-DOCS\101033924.7

--------------------------------------------------------------------------------





WHEREAS, Nominee will, and the Management Sellers shall use best efforts to
cause Nominee to, execute the Joinder, and, as a result, will become a party to,
and be bound by and subject to, all of the covenants, terms and conditions of
this Agreement as though Nominee was an original party hereto;
WHEREAS, Parent, Nominee, the Management Sellers, Cabot (Group Holdings)
Limited, Purchaser, Holdings, and the other signatories thereto, are party to
that certain Amended and Restated Investment Agreement dated as of February 10,
2014, as amended from time to time (the “Investment Agreement”), pursuant to
which the parties thereto agreed to regulate the position between the investors
in securities, as more fully described therein; and
WHEREAS, Purchaser desires to purchase from Sellers, immediately following the
closing of the purchase of the securities contemplated by the Institutional
Seller SPA, and Sellers desire to sell to Purchaser, all of Sellers’ rights,
title and interests in and to the Purchased Securities.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
A G R E E M E N T
1.Purchase of Securities
1.1    Purchase of the Purchased Securities. Upon the terms and subject to the
conditions set forth herein, each Seller agrees to sell to Purchaser, or such
other affiliate designated by Purchaser pursuant to Section 5.11 immediately
following the closing of the purchase of the securities contemplated by the
Institutional Seller SPA, and Purchaser agrees to purchase, or cause an
affiliate to purchase, from such Seller, at the Closing (as defined below), each
of the Purchased Securities owned by such Seller, free and clear of any Liens
(other than Liens created or incurred by Purchaser or its affiliates as a result
of the financing undertaken in order to pay all or a portion of the Cash
Consideration, including any registered offering of Parent Common Stock or
convertible notes issued by Parent (“Financing”), in connection with the
transactions contemplated hereby).
1.2    Purchase Price.
(a)    Subject to the adjustment provisions set forth in Section 1.2(b), the
aggregate Cash Consideration (as defined below) and aggregate Stock
Consideration (as defined below) for the Purchased Securities (assuming all of
the shareholders of Holdings (other than Purchaser, Encore Europe Holdings S.à
r.l. and Janus LP) execute, or will have executed on his or her behalf pursuant
to the drag along provisions set forth in the Investment Agreement this
Agreement) shall be £23,605,165.40 and 672,303 shares of Parent Common Stock (as
defined below) (collectively, and as such amounts may be adjusted herein, the
“Purchase Price”).
(b)    The Purchase Price is subject to (i) a decrease in the number of shares
of aggregate Stock Consideration and a corresponding increase in the amount of
aggregate Cash Consideration to account for the election by Electing Sellers who
properly elected to receive Cash


2
US-DOCS\101033924.7

--------------------------------------------------------------------------------





Consideration only in accordance with the election notice timely delivered by
such holders; and (ii) a possible increase in the aggregate amount of Cash
Consideration by an amount equal to the Adjustment Amount (as defined below).
The decrease in the number of shares of Stock Consideration and corresponding
increase in the amount of Cash Consideration will not affect the mix of Stock
Consideration and Cash Consideration to be received by Sellers other than the
Electing Sellers who properly elect to receive Cash Consideration only.
1.3    Closing. Upon the terms and subject to the conditions set forth herein
(including the satisfaction or waiver of each of the conditions set forth in
Section 2), immediately following the closing of the transactions contemplated
by the Institutional Seller SPA and subject to the satisfaction or waiver of
each of the conditions set forth in Section 2, the purchase and sale of the
Purchased Securities (the “Closing”) shall occur remotely via the exchange of
documents and signatures or at such other date, time and place as may be agreed
by the Seller Representative and Parent in writing (which date, time and place
of the Closing are referred to as the “Closing Date”); provided, that, in the
event that Parent elects to waive the condition set forth in Section 2.2(f),
upon the delivery of the Joinder by, or on behalf of, any such Management Seller
who had not previously so delivered (or had delivered on his/her behalf) the
Joinder, a subsequent closing, with respect such Management Seller will occur
promptly following the delivery of such Management Seller’s Joinder, and such
subsequent closing shall be deemed the “Closing” with respect to any such
holder, and the date of such closing, shall deemed the Closing Date with respect
to any such holder.
1.4    Payment of the Purchase Price.
(a)    Upon the terms and subject to the conditions set forth herein, in
consideration of Purchaser’s acquisition from Sellers of the Purchased
Securities, at the Closing, Purchaser shall, with respect to each Seller that
has executed this Agreement and/or delivered an executed Joinder and such other
documents included in the Information Packet:
(i)    after taking into account any election made by the Electing Sellers to
receive Cash Consideration only, deposit, or cause to be deposited, with the
Paying Agent, the aggregate amount of cash attributable to each Seller as set
forth on the Transaction Notice received and acknowledged by or on behalf of
each Seller with respect to the Purchased Securities sold by such Seller, plus
such Seller’s Pro Rata Portion of the Adjustment Amount (if any), less any Loan
Amounts attributable to such Seller (the “Cash Consideration”); and
(ii)    instruct AST, or cause AST to be instructed, to create a book-entry
account for each such Seller (other than Electing Sellers who elect to receive
only Cash Consideration) and credit such Seller’s account with the applicable
number of shares of the Parent Common Stock, as set forth on the Transaction
Notice received and acknowledged by or on behalf of each Seller (the “Stock
Consideration”).
(b)    Without limiting the other provisions of this Agreement, if at any time
during the period between the date of this Agreement and the Closing, Parent
should split, combine or otherwise reclassify the shares of Parent Common Stock,
or make a dividend or other distribution in shares of Parent Common Stock
(including any dividend or other distribution of


3
US-DOCS\101033924.7

--------------------------------------------------------------------------------





securities convertible into Parent Common Stock), or engage in a
reclassification, reorganization, recapitalization or exchange or other like
change in Parent Common Stock, then the Stock Consideration shall be ratably
adjusted to reflect fully the effect of any such change. Sellers shall not be
entitled to receive a fraction of a share of Parent Common Stock as a result of
the transactions contemplated under this Agreement, but will receive cash in
lieu of any such fractional share otherwise issuable (without interest) based on
the per share price of Parent Common Stock used to calculate the Stock
Consideration, as set forth in the Transaction Notice. In connection with the
transactions contemplated hereby, Parent shall contribute, or shall cause to be
contributed, the Parent Common Stock to Purchaser, immediately prior to the
electronic delivery of the Parent Common Stock to Sellers at the Closing.
(c)    Purchaser shall be entitled to deduct and withhold from any consideration
payable pursuant to this Agreement such amounts as Purchaser is required to
deduct and withhold under the Code, or any applicable law, with respect to the
making of such payment provided, however, that Purchaser agrees that (i) absent
a change in applicable tax law between the date of this Agreement and the
Closing, no withholding or deduction shall be required with respect to the
Sellers and (ii) it shall notify Sellers promptly after becoming aware of any
requirement under applicable tax law to deduct or withhold from amounts payable
to Sellers hereunder.  To the extent that amounts are so withheld and paid to
the appropriate Governmental Authority (as defined below), such amounts shall be
treated for all purposes of this Agreement as having been paid to the person in
respect of whom the payment to which such deduction and/or withholding relates
was made. Each Seller agrees to provide Purchaser and/or the Paying Agent, as
applicable, or to assist Purchaser and/or the Paying Agent in obtaining, Forms
W-8 and/or W-9 or such other forms relating to Purchaser’s and/or the Paying
Agent’s obligations to withhold as Purchaser and/or the Paying Agent may
reasonably request.
1.5    Update of Holdings’ Registers. Upon payment of the Cash Consideration and
delivery of the Stock Consideration, Holdings shall (i) update its registers of
securities in order to record Purchaser as the holder of the Purchased
Securities transferred to it on Closing and (ii) file any required notice of
transfer with the Luxembourg Trade and Companies Register.
2.    Conditions to Closing.
2.1    Conditions to Obligation of Sellers. The obligation of Sellers to
consummate the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Seller Representative to the extent
permitted by applicable law):
(a)    the closing of the transactions contemplated by the Institutional Seller
SPA shall have occurred;
(b)    Parent and Purchaser shall have performed or complied in all material
respects with all obligations and agreements required to be performed or
complied with by it hereunder on or prior to the Closing;


4
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(c)    the representations and warranties of Parent and Purchaser (i) contained
in Section 3.2(i) shall be true and correct in all but de minimis respects as of
the date of this Agreement and as of the Closing Date as if made as of such date
(except to the extent such representation or warranty speaks solely as of
another date, in which case such representation or warranty shall be so true and
correct as of such other date), (ii) that contain any materiality or material
adverse effect qualifications or limitations shall be true and correct in all
respects (after giving effect to such materiality or material adverse effect
qualifications and limitations) as at the date of this Agreement and as of the
Closing Date as if made as of such date (except to the extent such
representation or warranty speaks solely as of another date, in which case such
representation or warranty shall be so true and correct as of such other date)
and (iii) contained in this Agreement that are not referenced in clauses (i) and
(ii) above shall be true and correct in all material respects as at the date of
this Agreement and as of the Closing Date as if made as of such date (except to
the extent such representation or warranty speaks solely as of another date, in
which case such representation or warranty shall be so true and correct as of
such other date);
(d)    there shall be no order, decree, or ruling by Governmental Authority, nor
any action, suit, claim or proceeding by or before any Governmental Authority,
which shall be pending, or which seeks to restrain, prevent or materially delay
the transactions contemplated hereby, or which otherwise questions the validity
or legality of any such transactions; and
(e)    there shall be no Regulation enacted, entered, or enforced or deemed
applicable to the transactions contemplated hereby which would prohibit or
render illegal the transactions contemplated by this Agreement.
2.2    Conditions to Obligation of Purchaser. The obligation of Purchaser to
consummate the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the applicable Closing of the following conditions
(any of which may only be waived in writing by Purchaser to the extent permitted
by applicable law):
(a)    the closing of the transactions contemplated by the Institutional Seller
SPA shall have occurred;
(b)    each Seller shall have performed or complied in all material respects
with all obligations and agreements required to be performed or complied with by
such Seller hereunder on or prior to Closing;
(c)    the representations and warranties of each Seller (i) contained in
Section 3.1(e) and Section 3.1(f) shall be true and correct in all but de
minimis respects as of the date of this Agreement and as of the Closing Date as
if made as of such date (except to the extent such representation or warranty
speaks solely as of another date, in which case such representation or warranty
shall be so true and correct as of such other date), (ii) that contain any
materiality or material adverse effect qualifications or limitations shall be
true and correct in all respects (after giving effect to such materiality or
material adverse effect qualifications and limitations) as at the date of this
Agreement and as of the Closing Date as if made as of such date (except to the
extent such representation or warranty speaks solely as of another date, in
which case such representation or warranty shall be so true and correct as of
such other date) and (iii) contained in this Agreement


5
US-DOCS\101033924.7

--------------------------------------------------------------------------------





that are not referenced in clauses (i) and (ii) above shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as if made as of such date (except to the extent such representation or
warranty speaks solely as of another date, in which case such representation or
warranty shall be so true and correct as of such other date)
(d)    there shall be no order, decree, or ruling by any Governmental Authority,
nor any action, suit, claim or proceeding by or before any Governmental
Authority, which shall be pending, or which seeks to restrain, prevent or
materially delay or restructure the transactions contemplated hereby, or which
otherwise questions the validity or legality of any such transactions;
(e)    there shall be no Regulation enacted, entered, or enforced or deemed
applicable to the transactions contemplated hereby which would prohibit or
render illegal the transactions contemplated by this Agreement; and
(f)    Parent shall have received executed copies of the Joinder, duly executed
by, or on behalf of, all the Management Sellers (other than the Initial
Management Sellers).
3.    Representations and Warranties.
3.1    Representations and Warranties of Sellers. Each Seller hereby, severally
and not jointly, represents and warrants to Purchaser with respect to itself and
not with respect to any other Seller, that, as of the date hereof and as of the
Closing Date:
(a)    Authority. Such Seller has all necessary power or legal capacity to enter
into and deliver this Agreement, to carry out such Seller’s obligations
hereunder, and to consummate the transactions contemplated hereby. All actions,
authorizations, and consents required by law for the execution, delivery, and
performance by such Seller of this Agreement, and the consummation of the
transactions contemplated hereby, have been properly taken or obtained.
(b)    Execution and Delivery. This Agreement has been duly executed and
delivered by such Seller and constitutes a legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms and
conditions, except as enforceability thereof may be limited by applicable
bankruptcy, reorganization, insolvency, or other similar laws affecting or
relating to creditors’ rights generally or by general principles of equity.
(c)    No Conflicts. The execution, delivery, and performance by such Seller of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not violate, conflict with or result in a breach of any term,
condition or provision of, or require the consent of any person or entity under,
or result in the creation of or right to create any Lien upon any of the assets
of such Seller under, (i) any organizational documents of such Seller, (ii) any
laws to which such Seller is subject, (iii) any permit, judgment, order, writ,
injunction, decree, or award of any Governmental Authority to which such Seller
is subject, or (iv) any material license, indenture, promissory note, bond,
credit or loan agreement, lease, agreement, commitment or other instrument or
document to which such Seller is a party or by which such Seller is bound.


6
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(d)    Governmental Consents. No approval, order or authorization of, or
registration, declaration, or filing with, any Governmental Authority, is
required to be obtained by such Seller in connection with or as a result of the
execution and delivery of this Agreement, or the performance of such Seller’s
obligations hereunder.
(e)    Ownership. Such Seller (other than the Nominee) beneficially owns, free
and clear of any Liens, the securities set forth in the Transaction Notice
received and acknowledged by such Seller. The Nominee is the record holder, free
and clear of any Liens, of the Purchased Securities. At the Closing, upon
delivery of and payment for the Purchased Securities as provided in this
Agreement, the Purchased Securities shall be transferred to Purchaser, as
applicable, and Purchaser, as applicable, shall have good and valid title to the
Purchased Securities, free and clear of any Liens (other than Liens created or
incurred by Purchaser or its affiliates as a result of the Financing in
connection with the transactions contemplated hereby).
(f)    Capitalization. The Purchased Securities set forth in the Transaction
Notice received and acknowledged by such Seller represent all the issued and
outstanding debt and equity interests of Holdings owned (beneficially or by
record) by such Seller. Neither such Seller nor any of its Affiliates owns any
other equity or debt interests of Holdings or any of their subsidiaries.
(g)    Litigation. As of the date hereof, (i) there is no claim, legal action,
suit, arbitration, investigation or other proceeding pending, or to such
Seller’s knowledge threatened, against such Seller (1) relating to the ownership
of the Purchased Securities or (2) that would restrict or prohibit the purchase
and sale of the Purchased Securities to Purchaser; (ii) such Seller is not
subject to any outstanding judgment, order, writ, injunction or decree of any
Governmental Authority that would restrict or prohibit the purchase and sale of
the Purchased Securities to Purchaser; and (iii) to such Seller’s knowledge,
there is currently no investigation or review by any Governmental Authority with
respect to such Seller that would restrict or prohibit the purchase and sale of
the Purchased Securities to Purchaser.
(h)    No Brokers. Such Seller has not entered into any agreement, arrangement
or understanding giving rise to any broker’s, finder’s, investment banker’s,
financial advisor’s or similar fee or commission payable by such Seller or by
Parent, Purchaser, or Holdings in connection with this Agreement or any of the
transactions contemplated hereby.
(i)    Seller Status.
(i)    Each Seller acknowledges and agrees that the shares of Parent Common
Stock issued to such Seller in accordance with the terms of this Agreement will
be acquired by such Seller solely for its account for investment, not as a
nominee or agent, and not with a view to or for sale or distribution of such
shares of Parent Common Stock or any part thereof except in accordance with
applicable securities Regulations. Such Seller has no contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations, except in accordance with applicable securities Regulations, to
such person or to any third person, with respect to any of the shares of Parent
Common Stock.


7
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(ii)    Each Seller acknowledges and agrees that the shares of the Parent Common
Stock are “restricted securities” under the SEC Regulations, are being issued
pursuant to exemptions from registration and prospectus requirements under
applicable securities laws, and may be resold only in very limited circumstances
and in any case may not be resold in violation of this Agreement and applicable
securities Regulations. Each Seller is aware of the provisions of Rule 144,
promulgated under the SEC Regulations, which in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. Each Seller acknowledges and
agrees that the shares of Parent Common Stock are subject to restrictions on
transfer as set forth in this Agreement. Each certificate or book-entry account
representing any such shares shall, until such time that the shares are not so
restricted under the Securities Act or this Agreement, bear a legend identical
or similar in effect to the following legends (together with any other legend or
legends required by applicable state securities laws or otherwise, if any):
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.”
“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO THE TRANSFER RESTRICTIONS SET
FORTH IN THAT CERTAIN SECURITIES PURCHASE AGREEMENT BY AND AMONG THE
CORPORATION, JANUS HOLDINGS LUXEMBOURG S.À R.L., CABOT HOLDINGS S.À R.L., CARAT
MANAGER NOMINEE LIMITED AND EACH OF THE OTHER SIGNATORIES THERETO.”
Additionally, for any Seller that is not a U.S. person (as defined by Section
7701(a)(30) of the Code), each certificate representing Parent Common Stock
shall be stamped or otherwise imprinted with legends substantially similar to
the following:
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
THEREWITH, PURSUANT TO A REGISTRATION UNDER THE ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, NO HEDGING TRANSACTION


8
US-DOCS\101033924.7

--------------------------------------------------------------------------------





MAY BE CONDUCTED WITH RESPECT TO THESE SECURITIES UNLESS SUCH TRANSACTIONS ARE
IN COMPLIANCE WITH THE ACT.”
“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO THE TRANSFER RESTRICTIONS SET
FORTH IN THAT CERTAIN SECURITIES PURCHASE AGREEMENT BY AND AMONG THE
CORPORATION, JANUS HOLDINGS LUXEMBOURG S.À R.L., CABOT HOLDINGS S.À R.L., CARAT
MANAGER NOMINEE LIMITED AND EACH OF THE OTHER SIGNATORIES THERETO.”
3.2    Representations and Warranties of Parent and Purchaser. Parent and
Purchaser hereby represent and warrant to each Seller as of the date hereof and
as of the Closing Date that:
(a)    Authority and Organization. Each of Parent and Purchaser has all
necessary power or legal capacity to enter into and deliver this Agreement, to
carry out such party’s obligations hereunder, and to consummate the transactions
contemplated hereby. All actions, authorizations, and consents required by law
for the execution, delivery, and performance by each of Parent and Purchaser of
this Agreement, and the consummation of the transactions contemplated hereby,
have been properly taken or obtained, and no approval of the stockholders of
Parent is required in connection therewith. Parent is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite power and authority and all necessary
governmental approvals to own, lease and operate its properties, rights and
assets and to carry on its business as it is now being conducted, except where
the failure to have obtained such governmental approvals would not have a
material adverse effect on Parent and its subsidiaries, taken as a whole. True,
complete and correct copies of the certificate of incorporation and bylaws of
Parent, as in full force and effect as of the date of this Agreement, have been
publicly filed with the SEC.
(b)    Execution and Delivery. This Agreement has been duly executed, and
delivered by each of Parent and Purchaser and constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms and conditions, except as enforceability thereof may be limited
by applicable bankruptcy, reorganization, insolvency, or other similar laws
affecting or relating to creditors’ rights generally or by general principles of
equity.
(c)    No Conflicts. The execution, delivery, and performance by each of Parent
and Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not violate, conflict with or result in a
breach of any term, condition or provision of, or require the consent of any
person or entity under, or result in the creation of or right to create any Lien
upon any of the assets of such party or any of its subsidiaries under, (i) any
laws to which such party or any of its subsidiaries or any of their respective
assets are subject, (ii) any permit, judgment, order, writ, injunction, decree,
or award of any Governmental Authority to which such party or any of its
subsidiaries or any of their respective assets are subject, or (iii) any
material license, indenture, promissory note, bond, credit or loan agreement,
lease, agreement, commitment or other instrument or document to which such party
is a party or by which such party or any of its subsidiaries or any of their
respective assets are bound.


9
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(d)    Governmental Consents. No consent, approval, order or authorization of,
or registration, declaration, or filing with, any Governmental Authority, is
required to be obtained by either Parent or Purchaser in connection with or as a
result of the execution and delivery of this Agreement by Parent or Purchaser,
or the performance of Parent’s or Purchaser’s obligations hereunder.
(e)    Available Funds; Parent Common Stock. Purchaser will have, on the Closing
Date, sufficient cash available, or other sources of immediately available
funds, to enable Purchaser to (i) make the payment of the aggregate Cash
Consideration, (ii) consummate the transactions and (iii) satisfy its
obligations under this Agreement. All of the shares of Parent Common Stock to be
issued as part of the aggregate Stock Consideration shall, when issued and
delivered in accordance with this Agreement, be duly authorized, validly issued,
fully paid and non-assessable, and none of such shares of Parent Common Stock
will be subject to any preemptive rights. The issuance of the Parent Common
Stock to Sellers at the Closing will be exempt from registration or
qualification under the Securities Act and applicable state securities laws
subject to the accuracy of the representations and warranties set forth in
Section 3.1(i) herein.
(f)    No Brokers. Except for the engagement letter, dated February 22, 2018, by
and among Credit Suisse Securities (USA) LLC and Parent, neither Parent nor
Purchaser has entered into any agreement, arrangement or understanding giving
rise to any broker’s, finder’s, investment banker’s, financial advisor’s or
similar fee or commission payable by any Seller or Parent or Purchaser in
connection with this Agreement or any of the transactions contemplated hereby.
(g)    SEC Reports and Financial Statements.
(i)    Since January 1, 2017, Parent has timely filed or furnished all reports,
forms, schedules, exhibits, certifications, registration statements and other
documents (the “Parent SEC Reports”) required to be filed or furnished by it
with the SEC. As of their respective dates (or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of such subsequent
filing), the Parent SEC Reports complied in all material respects with the
requirements of the Securities Act, the Exchange Act, and the Sarbanes-Oxley Act
of 2002, as amended and the rules and regulations thereunder (the
“Sarbanes-Oxley Act”) as the case may be, and none of the Parent SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. Since
January 1, 2017, (i) Parent has been in compliance with the applicable listing
and corporate governance rules and regulations of NASDAQ, except, in each case,
where the failure to so comply would not, individually or in the aggregate, have
a material adverse effect on Parent and its subsidiaries, taken as a whole, and
(ii) each of the chief executive officer and the chief financial officer of
Parent has made all certifications required by Rule 13a-14 or 15d-14 under the
Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act with respect to
the Parent SEC Documents, and the statements contained in such certifications
are accurate, except, in each case, where the failure to make such
certifications or to be so accurate would not, individually or in the aggregate,
have a material adverse effect on Parent and its subsidiaries, taken as a whole.


10
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(ii)    The financial statements of Parent (including any related notes and
schedules thereto) included in the Parent SEC Reports complied, as of their
respective dates of filing with the SEC (or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of such subsequent
filing), in all material respects with all applicable accounting requirements,
the Securities Act and the Exchange Act, and with the rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be disclosed
therein and, in the case of the unaudited financial statements, as permitted by
the SEC), and fairly present in all material respects the consolidated financial
position of Parent and its subsidiaries and the consolidated results of
operations, changes in stockholders’ equity and cash flows of such companies as
of the dates and for the periods shown.
(h)    Litigation. Except as set forth in the Parent SEC Reports filed prior to
the date of this Agreement, as of the date hereof, there is no claim, action or
proceeding pending, or to the Knowledge of Parent, threatened against Parent any
of its subsidiaries by or before any Governmental Authority or by or on behalf
of any other third party, which, if adversely determined, would have a material
adverse effect on Parent and its subsidiaries, taken as a whole. Except as set
forth in the Parent SEC Reports filed prior to the date of this Agreement, as of
the date hereof, none of Parent or any of its subsidiaries is subject to, and to
the Knowledge of Parent, there is not threatened, any order, judgment or decree
of any Governmental Authority in respect of the business or any of the assets,
rights or properties of Parent or its subsidiaries, except for those that would
not have a material adverse effect to Parent and its subsidiaries, taken as a
whole.
(i)    Capitalization. The authorized capital stock of Parent consists of
50,000,000 shares of Parent Common Stock and 5,000,000 shares of preferred
stock, $0.01 par value per share. As of March 31, 2018, there were (i)
25,911,868 shares of Parent Common Stock outstanding (and zero shares of Parent
Common Stock held in treasury), (ii) zero shares of preferred stock outstanding,
(iii) options granted under Parent’s equity incentive plans to purchase an
aggregate of 322,288 shares of Parent Common Stock, (iv) 413,426 shares of
Parent Common Stock underlying time-based restricted stock awards, and (v)
347,803 shares of Parent Common Stock underlying performance stock awards
(assuming achievement of the target level of performance at the end of the
applicable performance period) and, except for (A) the foregoing, (B) in
connection with the Financing, or (C) as otherwise disclosed in the documents
publicly filed by Parent prior to the date hereof with the SEC, there are no
other agreements, options, warrants, calls, rights or other instruments or
agreements relating to the sale, issuance, redemption or voting of any equity
interests or other shares of capital stock of Parent, or any securities or other
instruments convertible into, exchangeable for, evidencing the right to
purchase, or otherwise requiring Parent to make a payment or otherwise provide
value or benefits in respect of the value of, any equity interests or other
shares of capital stock of Parent.
4.    Other Agreements.
4.1    Lock-Up. Each Seller hereby agrees that for a period commencing on the
Closing Date and ending on the date that is 165 days after the Closing Date, it
shall not, directly or indirectly, offer, sell, contract to sell, transfer,
pledge, grant any option to purchase, make any short


11
US-DOCS\101033924.7

--------------------------------------------------------------------------------





sale or otherwise dispose of any shares of Parent Common Stock received by such
Seller as Stock Consideration; provided, that, on the 105th day following the
Closing Date, such limitations shall expire with respect to 50% of the shares of
Parent Common Stock received by such Seller as Stock Consideration (such 165-day
period and 105-day period, the “Lock-Up Period”); provided, that, in the event
the End Date (as defined in the Institutional Seller SPA) is extended in
accordance with the terms of Section 4.1 of the Institutional Seller SPA, the
Lock-Up Period shall be reduced, on a day-for-day basis, for each day after the
original End Date that Closing does not occur, up to a maximum of 15 days. For
the avoidance of doubt, in no event shall the Lock-Up Period be reduced by more
than 15 days, such that the minimum Lock-Up Period is a period of 150 days and
90 days, respectively.
4.2    Registration of Parent Common Stock.
(a)    Subject to the terms and conditions of this Section 4.2, no later than
105 days after the Closing Date, Parent shall cause to become effective with the
SEC a registration statement on Form S-3 (the “Resale Registration Statement”)
to register the resale of the shares of Parent Common Stock delivered as Stock
Consideration (together with (i) shares of Parent Common Stock delivered as
stock consideration under the Institutional Seller SPA and (ii) any securities
into which the Parent Common Stock may be converted or exchanged pursuant to any
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of Parent, the “Registrable
Securities”) and providing for the sale of such Registrable Securities from time
to time pursuant to such method of distribution as the holders of such
Registrable Securities may from time to time elect. Parent shall use
commercially reasonable efforts to cause such Resale Registration Statement to
be declared effective under the Securities Act as promptly as reasonably
practicable and to keep such Resale Registration Statement continuously
effective for a period from the date of its initial effectiveness until the
earlier of three years after the Closing Date and such time as there are no
Registrable Securities outstanding (such date, the “Registration Rights
Termination Date”). Notwithstanding the foregoing, if Parent shall furnish to
the holders of Registrable Securities a certificate signed by an officer stating
that the filing, effectiveness or continued use of the Resale Registration
Statement would require Parent to make an Adverse Disclosure, Parent shall be
permitted to delay the effectiveness or continued use of the Resale Registration
Statement to the extent reasonably necessary; provided, that (i) the length of
any deferral shall not exceed 45 days and (ii) Parent shall not invoke its right
more than once in any 12-month period; and provided that Parent may exercise
this right or the right set forth in the last sentence of Section 4.2(b)(i) but
not both during such 12-month period.
(b)    Underwritten Offerings.
(i)    Following the effectiveness of the Resale Registration Statement, Parent
shall conduct one or more underwritten resales of Registrable Securities (an
“Underwritten Shelf Take-Down”) upon the written request of one or more holders
of Registrable Securities with an aggregate value of $50,000,000 or more, which
Underwritten Shelf Take-Down may be in the form of a block trade or overnight
deal. Upon receipt of any such request, Parent shall promptly (but in no event
later than five business days following receipt thereof) deliver notice of such
request to all other holders of Registrable Securities who shall then have five
business days


12
US-DOCS\101033924.7

--------------------------------------------------------------------------------





from the date such notice is given to notify Parent in writing of their desire
to be included in such Underwritten Shelf Take-Down. The sole or managing
underwriters and any additional investment bankers and managers to be used in
connection with an Underwritten Shelf Take-Down shall be selected by the holders
of a majority of the Registrable Securities included in such Underwritten Shelf
Take-Down, subject to the prior written consent of Parent, such consent to not
be unreasonably withheld or delayed. The holders of a majority of the
Registrable Securities included in such Underwritten Shelf Take-Down shall also
have the right to determine the plan of distribution and select counsel for such
holders. Notwithstanding anything herein to the contrary, in no event shall
holders be entitled to effect an Underwritten Shelf Take-Down (x) unless the
aggregate gross proceeds expected to be received from the sale of Registrable
Securities in such Underwritten Shelf Take-Down are at least $50,000,000 and (y)
on more than three occasions. Notwithstanding the foregoing, if Parent shall
furnish to the holders of Registrable Securities a certificate signed by an
officer stating that any such Underwritten Shelf Take-Down would require Parent
to make an Adverse Disclosure, Parent shall be permitted to delay such
Underwritten Shelf Take-Down to the extent reasonably necessary; provided, that
(i) the length of any deferral shall not exceed 45 days and (ii) Parent shall
not invoke its right more than once in any 12-month period; and provided that
Parent may exercise this right or the right set forth in the last sentence of
Section 4.2(b)(a) but not both during such 12-month period.
(ii)    If requested by the sole or lead managing underwriter for any
Underwritten Shelf Take-Down, Parent shall enter into a customary underwriting
agreement with the underwriters for such offering reasonably acceptable to the
holders of a majority of the Registrable Securities, containing such
representations and warranties by Parent and such other terms as are customary
in agreements of that type, including, without limitation, customary
indemnification obligations of Parent.
(iii)    The holders participating in an Underwritten Shelf Take-Down shall be
party to the underwriting agreement between Parent and such underwriters and
may, at the option of the holders of a majority of the Registrable Securities
participating in such Underwritten Shelf Take-Down, require that any or all of
the representations and warranties by, and the other agreements on the part of,
Parent to and for the benefit of such underwriters shall also be made to and for
the benefit of such holders and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement be
conditions precedent to the obligations of such holders; provided, however, that
Parent shall not be required to make any representations or warranties with
respect to written information provided by such holders expressly for inclusion
in the Resale Registration Statement. No such holder shall be required to make
any representations or warranties to, or agreements with, Parent or the
underwriters other than representations, warranties or agreements regarding such
holder, such holder’s Registrable Securities and such holder’s intended method
of disposition.
(iv)    Notwithstanding anything herein to the contrary, no holder may
participate in any Underwritten Shelf Take-Down or Company Offering (as defined
below) hereunder unless such holder (A) agrees to sell its securities on the
terms and conditions provided in any underwriting agreement pertaining to such
Underwritten Shelf Take-Down in accordance with Section 4.2(b)(ii) or Company
Offering in accordance with Section 4.2(c)(i) and (B) accurately


13
US-DOCS\101033924.7

--------------------------------------------------------------------------------





completes and executes in a timely manner all questionnaires, powers of
attorney, custody agreements, lock-up agreements, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided that any such lock-up period shall not be longer than 90
days after the date of the final prospectus (or final prospectus supplement)
pursuant to which such Underwritten Shelf Take-Down was made; provided further,
any such holder shall only be subject to a lock-up if the directors and officers
of Parent are subject to a lock-up and the length of such lock-up for such
holder shall be no longer than the shortest lock-up of any such directors and
officers.
(c)    Piggyback Rights.
(i)    Following the effectiveness of the Resale Registration Statement, if
Parent proposes to pursue an underwritten offering (“Company Offering”) (whether
proposed to be offered for sale by Parent or by any other stockholder of Parent)
under the Securities Act (other than a registration on Form S-4 or S-8, or any
successor or other forms promulgated for similar purposes) it will give prompt
written notice (which notice shall specify the intended method or methods of
disposition) to the holders of Registrable Securities of its intention to do so
and of such holder’s rights under this Section 4.2(c). Upon the written request
of any holder made within five business days after the receipt of any such
notice (which request shall specify the number of Registrable Securities
intended to be disposed of by such holder), Parent will, subject to clause (ii)
below and (b)(iv) above, include the Registrable Securities of such holder in
the Company Offering; provided that: (A) if, at any time after giving written
notice of its intention to pursue a Company Offering and prior to the pricing of
the offering, Parent shall determine for any reason not to proceed with the
proposed offering of the securities to be sold by it, Parent may, at its
election, give written notice of such determination to the holders and,
thereupon, Parent shall be relieved of its obligation to include any Registrable
Securities in such offering (but not from its obligation to pay the Registration
Expenses incurred in connection therewith); and (B) the holders of Registrable
Securities requesting to be included in the Company Offering must, upon the
written request of Parent, sell their Registrable Securities to the underwriters
on the same terms and conditions as apply to the other securities being sold
through underwriters under such registration, with, in the case of a combined
primary and secondary offering, only such differences, including any with
respect to representations and warranties, indemnification and liability
insurance, as may be customary or appropriate in combined primary and secondary
offerings.
(ii)    If a registration pursuant to this Section 4.2(c) involves an
underwritten offering and the managing underwriter advises Parent in writing (a
copy of which shall be provided to the holders of Registrable Securities) that,
in its opinion, the number of Registrable Securities and other securities
requested to be included in such offering exceeds the number which can be sold
in such offering, so as to be likely to have a material and adverse effect on
the price, timing or distribution of the securities offered in such offering,
then Parent will include in such registration: (i) first, the securities Parent
proposes to sell for its own account; and (ii) second, such number of
Registrable Securities requested to be included in such offering which, in the
opinion of such managing underwriter, can be sold without having the material
and adverse effect referred to above, which number of Registrable Securities
shall be allocated pro rata among the Registrable Securities held by all such
requesting holders. Any other selling holders of Parent’s securities (other


14
US-DOCS\101033924.7

--------------------------------------------------------------------------------





than transferees to whom a holder has assigned its rights under this Agreement)
will be included in an underwritten offering only with the consent of holders
holding a majority of the shares being sold in such offering. Parent will pay
all Registration Expenses in connection with each offering of Registrable
Securities pursuant to this Section 4.2(c).
(d)    Until the Registration Rights Termination Date, Parent shall use
commercially reasonable efforts:
(i)    to promptly prepare and file with the SEC such amendments and supplements
to the Resale Registration Statement, and the prospectus contained in such
Resale Registration Statement, as may be necessary to comply with the Securities
Act with respect to the disposition of the Registrable Securities;
(ii)    to furnish to each holder of Registrable Securities such number of
copies of the prospectus included in the Resale Registration Statement (and each
supplement thereto) as may be required by the Securities Act to permit resales
of the Registrable Securities (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule);
(iii)    during the period when a prospectus is required to be delivered under
the Securities Act in connection with the resale of Registrable Securities, to
notify each holder of Registrable Securities: (A) when the Resale Registration
Statement or any post-effective amendment thereto has become effective; (B) of
any request by the SEC for amendments or supplements to the Resale Registration
Statement or the prospectus included therein; (C) of the issuance by the SEC of
any stop order suspending the effectiveness of Resale Registration Statement;
(D) of the receipt by Parent of any notification with respect to the suspension
of the qualification of Parent Common Stock for sale in any jurisdiction; or
(E) of any event as a result of which the prospectus included in the Resale
Registration Statement (as amended or supplemented) includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
(iv)    to remain eligible to use Form S-3;
(v)    to furnish to the Seller Representative draft copies of the Resale
Registration Statement or any prospectus or any amendments or supplements
thereto proposed to be filed a reasonable time prior to such filing to allow the
Seller Representative adequate time to review and provide reasonable comment
thereon;
(vi)    to qualify (or exempt) the Registrable Securities for offer and sale
under such other securities or blue sky laws of such jurisdictions in the United
States as the selling holders or underwriter, if any, reasonably request; keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Rights Termination Date; provided that Parent will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this clause (vi), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction where it is not then so subject;


15
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(vii)    to the extent not already so listed (or authorized to be listed), to
cause the Registrable Securities included in the Resale Registration Statement
to be listed on each securities exchange, if any, on which similar securities
issued by the Parent are then listed;
(viii)    to make available for inspection by the Seller Representative, any
sole or lead managing underwriter participating in any disposition pursuant to
such Resale Registration Statement and any attorney, accountant or other agent
retained by the selling holders, or any underwriter, all financial and other
records, pertinent corporate documents and properties of Parent and any
subsidiaries thereof as may be in existence at such time as shall be necessary,
in the advice of the holders’ and such underwriters’ respective counsel, to
enable them to exercise their due diligence responsibility and to conduct a
reasonable investigation within the meaning of the Securities Act, and cause
Parent’s and any subsidiaries’ or officers, directors and employees, and the
independent public accountants of Parent, to supply all information reasonably
requested by any of the foregoing in connection with such Resale Registration
Statement;
(ix)    in connection with an Underwritten Shelf Take-Down or Company Offering,
to obtain an opinion and negative assurance statements from its counsel dated
the date of the closing under the underwriting agreement and a “comfort” letter
from its independent public accountants who have certified Parent’s financial
statements included or incorporated by reference in such Resale Registration
Statement dated the date of the prospectus that is part of such Resale
Registration Statement (and if such registration involves and Underwritten Shelf
Take-Down, dated the date of the closing under the underwriting agreement), in
customary form and covering such matters as are customarily covered by such
opinions, negative assurance statements and “comfort” letters delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
reasonably satisfactory to the sole or lead managing underwriter and addressed
to the underwriters;
(x)    to cooperate with the selling holders and the sole or lead managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an Underwritten Shelf Take-Down, in accordance with the
instructions of the selling holders at least three business days prior to any
sale of Registrable Securities;
(xi)    to take all reasonable actions to ensure that any Free Writing
Prospectus (as defined in Rule 405 of the Securities Act) utilized in connection
with any offering hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
(xii)    in connection with any block trade or other underwritten offering, to
issue such press releases (e.g., launch and pricing press releases) as may be
customary for such an offering; and


16
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(xiii)    to make any filings required to be made with FINRA.
(e)    Parent shall notify each holder of Registrable Securities in writing if
the Resale Registration Statement or prospectus contained therein contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and upon receipt of such notice, each such holder of Registrable Securities
shall, forthwith discontinue disposition of Registrable Securities pursuant to
the Resale Registration Statement until such holder of has received copies of a
supplemented or amended prospectus from Parent, or until such holder is advised
in writing by Parent that the use of such prospectus is permitted.
(f)    All registration expenses (“Registration Expenses”) incurred in effecting
any registration hereunder shall be borne by Parent, including (i) registration
and filing fees with the SEC and the FINRA with respect to registering the
Registrable Securities, (ii) fees and expenses incurred in connection with the
listing or quotation of the Registrable Securities, (iii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iv) printing expenses, (v) fees and expenses of
counsel to Parent and independent certified public accountants for Parent
(including fees and expenses associated with the special audits or the delivery
of comfort letters), (vi) fees and expenses of any additional experts retained
by Parent in connection with such registration and (vii) aggregate fees and
expenses (not to exceed $50,000) of not more than one law firm (as selected by
holders of a majority of the Registrable Securities (including holders of
Registrable Securities under the Institutional Seller SPA) included in such
registration) incurred by the selling holders in connection with the
registration.  The expenses of any underwriters, underwriting discounts or
commissions or any broker’s fees or other similar selling fees attributable to
the sale of Registrable Securities shall be borne by such participating holder
of Registrable Securities.
(g)    No Seller shall use any free writing prospectus (as defined in Rule 405
under the Securities Act) in connection with the sale of Registrable Securities
without the prior written consent of Parent.
(h)    It shall be a condition precedent to the obligations of Parent to
register Registrable Securities of Sellers under this Section 4.2 that such
Seller shall furnish to Parent such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Registrable Securities.
(i)    The registration rights under this Section 4.2 may not be assigned by any
Seller, except to any heirs of Seller in the event of such Seller’s death.
Notwithstanding the foregoing, Parent shall not be required to file more than
one supplement or amendment to the Resale Registration Statement updating the
names of the selling securityholders thereunder in any 30-day period.
(j)    In connection with any sale of Registrable Securities pursuant to the
Resale Registration Statement:


17
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(i)    Without limiting, and in addition to, any indemnification agreement of
Parent set forth in any underwriting agreement entered into in accordance with
Section 4.2(b)(ii), Parent shall indemnify and hold harmless each holder of
Registrable Securities, the partners, members, officers and directors of each
holder of Registrable Securities and each person, if any, who controls such
holder of Registrable Securities within the meaning of the Securities Act or the
Exchange Act, against: (A) any untrue statement of a material fact contained in
the Resale Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (B) the
omission to state in the Resale Registration Statement a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (C) any violation by Parent of the Securities Act, the Exchange
Act, any federal or state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any federal or state securities
law in connection with the Resale Registration Statement; provided, however,
Parent shall not be liable in any such case for any such expense, loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
actions or omissions made in reliance upon and in conformity with information
furnished by or on behalf of a holder of Registrable Securities, or any member,
partner, officer or director or controlling person of a holder of Registrable
Securities for use in connection with such registration by such holder, partner,
officer, director or controlling person.
(ii)    Each holder of Registrable Securities shall indemnify, severally and not
jointly, and hold harmless Parent, each of its directors, each of its officers
who have signed the Resale Registration Statement, each person, if any, who
controls Parent within the meaning of the Securities Act or the Exchange Act,
and any other holder of Registrable Securities or any of such holder’s members,
partners, directors or officers or any person who controls such holder within
the meaning of the Securities Act or the Exchange Act, against any expenses,
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject arising out of or based upon any untrue or
alleged untrue statement of a material fact contained in the Resale Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, in each case to the extent
(and only to the extent) that such untrue or alleged untrue statement is
contained in, or such omission or alleged omission is required to be contained
in, any information which (i) relates solely to such holder’s individual
ownership of the Registrable Securities, (ii) is furnished in writing to Parent
by such holder solely in its capacity as a holder of Registrable Securities,
expressly for use in such Resale Registration Statement and (iii) that such
statement or omission was relied upon by Parent in preparation of such Resale
Registration Statement; and each such holder shall reimburse Parent and such
other persons for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that such holder of Registrable
Securities shall not be liable in any such case to the extent that the holder
has furnished in writing to Parent within a reasonable period of time prior to
the filing of the Resale Registration Statement or amendment or supplement
thereto information expressly for use in such Resale Registration Statement or
any amendment or supplement thereto which corrected or made not misleading,
information previously furnished to Parent, and Parent failed to include such
information therein. In no event shall the liability of any selling holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds (net of payment of all


18
US-DOCS\101033924.7

--------------------------------------------------------------------------------





expenses) received by such holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
(iii)    Promptly after receipt by an indemnified party under this
Section 4.2(h) of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification under
this Section 4.2(h), such indemnified party shall, if a claim in respect thereof
is to be made against any indemnifying party under this Section 4.2(h), deliver
to the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in such action and, to
the extent the indemnifying party so desires, jointly with any other
indemnifying party to which notice has been given, to assume the defense thereof
with counsel reasonably satisfactory to the indemnifying and indemnified
parties; provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one counsel (in addition to reasonably necessary
local counsel), with the reasonable fees and expenses thereof to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding or if there may be one or more
defenses available to such indemnified party that are different from or
additional to those available to the indemnifying parties.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action, shall not relieve such indemnifying party of
liability to the indemnified party under this Section 4.2(h) except to the
extent (and only to the extent) that the indemnifying party has been actually
prejudiced by such delay.
(iv)     In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (A) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Section 4.2(h) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 4.2(h) provides for indemnification in such case, or
(B) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Section 4.2(h);
then, and in each such case, such parties will contribute to the aggregate
expenses, losses, claims, damages or liabilities to which they may be subject
(after contribution from others) in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and the indemnified party in
connection with the Violation that resulted in such expense, loss, claim, damage
or liability as well as other equitable considerations.  The relative fault of
such parties shall be determined by reference to, among other things, whether
the untrue or allegedly untrue statement of a material fact or the omission or
alleged omission of a material fact relates to information supplied by the
indemnifying party or indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that, in any such case no individual
or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
individual or entity who was not guilty of such fraudulent misrepresentation.


19
US-DOCS\101033924.7

--------------------------------------------------------------------------------





(v)    The obligations of Parent and each holder of Registrable Securities under
this Section 4.2(h) shall survive the completion of any offering of Registrable
Securities under the Resale Registration Statement.
(k)    With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Registrable
Securities to the public without registration, Parent agrees to use commercially
reasonable efforts: 
(i)    to make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act; 
(ii)    to file with the SEC in a timely manner all reports and other documents
required of Parent under the Securities Act and the Exchange Act;  
(iii)    so long as a holder owns any Registrable Securities, to furnish to such
holder promptly upon request: (A) a written statement by Parent as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act; (B) a copy of the most recent annual and quarterly
report of Parent; and (C) such other reports, documents or stockholder
communications as such holder may reasonably request in availing itself or
himself of any rule or regulation of the SEC allowing such holder to sell any
such Registrable Securities without registration; and
(iv)    to cause any legend or stop-transfer instructions to be removed or
otherwise eliminated to permit sales under Rule 144 or any other rule or
regulation of the SEC in connection with any such Registrable Securities without
registration upon receipt by it of customary certifications and opinions. 
(l)    This Section 4.2 (other than Section 4.2(h)) shall automatically
terminate when all Registrable Securities cease to be such.
4.3    Joinder. Holdings shall use its commercially reasonable efforts to cause
each holder of the Purchased Securities that is not a party to this Agreement to
execute and deliver on or prior to the Closing Date a Joinder.
4.4    Drag-Along Rights. Purchaser shall exercise drag along rights in
accordance with the Investment Agreement, including providing notice to each
Minority Shareholder (as defined in the Investment Agreement) and Holdings shall
designate and authorize or cause the designation and authorization of, an
individual to execute on behalf of, and as attorney or agent for, such
Management Seller, any instrument of transfer or other document necessary to
effect the transfer of his or her securities in Holdings to Purchaser.
4.5    Further Actions.
(a)    In case at any time after the Closing any further actions are necessary
to carry out the purposes of this Agreement, the parties hereto will take such
further actions (including the execution and delivery of such further
instruments and documents) as any other party may


20
US-DOCS\101033924.7

--------------------------------------------------------------------------------





reasonably request, all at the sole cost and expense of the requesting party.
Prior to the Closing (or earlier termination of this Agreement), Parent shall
not issue shares of Parent Common Stock, except (i) in connection with the
Financing, (ii) in the ordinary course under Parent’s equity incentive plans, or
(iii) pursuant to any agreements, options, warrants, calls, rights or other
instruments or agreements relating to the sale, issuance, redemption or voting
of any equity interests or other shares of capital stock of Parent, or any
securities or other instruments convertible into, exchangeable for, evidencing
the right to purchase, or otherwise requiring Parent to make a payment or
otherwise provide value or benefits in respect of the value of, any equity
interests or other shares of capital stock of Parent, in each as previously
disclosed by Parent in its public filings with the SEC prior to the date hereof,
and Parent shall not declare any dividends or distributions with respect to
Parent Common Stock with a record date that is on or prior to the Closing Date.
(b)    Without the prior written consent of Parent, each of Purchaser and
Holdings (i) shall operate in the ordinary course of business consistent with
past practice, and (ii) shall not issue any shares, options, warrants, calls,
rights or other instruments or agreements relating to the sale, issuance,
redemption or voting of any equity interests or other shares of capital stock of
Purchaser or Holdings (as applicable), or any securities or other instruments
convertible into, exchangeable for, evidencing the right to purchase, or
otherwise requiring Purchaser or Holdings (as applicable) to make a payment or
otherwise provide value or benefits in respect of the value of, any equity
interests or other shares of capital stock of Purchaser or Holdings (as
applicable).
(c)    The Management Sellers shall use their best efforts to cause the Nominee
to execute the Joinder, and, as a result, the Nominee will become a party to,
and be bound by and subject to, all of the covenants, terms and conditions of
this Agreement as though Nominee was an original party hereto.
(d)    The Management Sellers shall use their best efforts to cause the EBT
Trustee, on behalf of the EBT, to execute the Joinder, and, as a result, the EBT
Trustee, on behalf of the EBT, will become a party to, and be bound by and
subject to, all of the covenants, terms and conditions of this Agreement as
though the EBT Trustee was an original party hereto. For purposes of this
Agreement, the EBT Trustee shall be included, and referred to, as a “Seller.”
4.6    Financing.
(a)    Sellers and their affiliates shall have no obligation to participate in
any efforts to obtain the Financing (including participating in any meetings,
presentations, sessions with rating agencies or due diligence sessions) or
otherwise provide any cooperation with respect thereto.
(b)    Parent and Purchaser each acknowledge and agree that (i) the Closing is
not conditioned on the obtaining of the Financing and (ii) prior to any valid
termination of this Agreement pursuant to Section 5.18, subject to the
conditions set forth in Section 2.2, they shall continue to be obligated to
consummate the transactions contemplated by this Agreement in accordance with
its terms irrespective of the availability (or lack of availability) of the
Financing.
4.7    [Intentionally Deleted.]


21
US-DOCS\101033924.7

--------------------------------------------------------------------------------





4.8    Mutual Release.
(a)    Effective upon the Closing, to the fullest extent permitted by applicable
Regulation, each of Parent and Purchaser, in each case on behalf of itself and
its controlled Affiliates (collectively, the “Parent Releasers”), hereby
knowingly, willingly, irrevocably and expressly waives, acquits, remises,
discharges and forever releases each Seller, solely in its capacity as an
equityholder of Holdings (the “Seller Released Parties”) from any and all
liabilities and obligations to the Parent Releasers of any kind or nature
whatsoever arising as of or prior to the Closing and relating to such Seller’s
ownership interest in Holdings, whether absolute or contingent, liquidated or
unliquidated, known or unknown, matured or unmatured or determined or
determinable, and whether arising under any applicable Regulation or contract or
otherwise at law or in equity, and each of the Parent Releasers hereby agrees
that it will not seek to recover any amounts in connection therewith or
thereunder from any Seller Released Party; provided, however, that the Parent
Releasers do not waive, acquit, remise, discharge or release any of the Parent
Releaser’s rights against, or any obligations of, any Seller Released Parties
arising under this Agreement and any other agreement, certificate, document or
instrument in each case executed by a Seller Released Party pursuant to the
terms of this Agreement, or in connection with the transactions contemplated by
this Agreement.
(b)    Effective upon the Closing, to the fullest extent permitted by applicable
Regulation, each Seller, in each case on behalf of itself and its controlled
Affiliates (collectively, the “Seller Releasers”), hereby knowingly, willingly,
irrevocably and expressly waives, acquits, remises, discharges and forever
releases Parent and its controlled Affiliates (the “Parent Released Parties”)
from any and all liabilities and obligations to the Seller Releasers of any kind
or nature whatsoever arising as of or prior to the Closing and relating to such
Seller’s ownership interest in the Holdings, in each case whether absolute or
contingent, liquidated or unliquidated, known or unknown, matured or unmatured
or determined or determinable, and whether arising under any applicable
Regulation or contract or otherwise at law or in equity, and each of the Seller
Releasers hereby agrees that it will not seek to recover any amounts in
connection therewith or thereunder from any Parent Released Party; provided,
however, that the Seller Releasers do not waive, acquit, remise, discharge or
release any of the Seller Releaser’s rights against, or any obligations of, the
Parent Released Parties arising under this Agreement (including Section 4.8) and
any other agreement, certificate, document or instrument in each case executed
by a Parent Released Party pursuant to the terms of this Agreement, or in
connection with the transactions contemplated by this Agreement.
4.9    Press Release. The Parent and Purchaser shall consult the Seller
Representative before issuing any press release or public statement with respect
to this Agreement or the other transactions contemplated hereby and shall not
issue any such press release or make any such public statement without the prior
consent of the other party, which shall not be unreasonably withheld; provided,
however, that a party may, without the prior consent of the other party (but
after prior consultation, to the extent practicable in the circumstances) issue
such press release or make such public statement as may upon the advice of
outside counsel be required by applicable Regulation, including the rules and
regulations of NASDAQ. The Sellers shall not issue any press releases or public
statement with respect to this Agreement or the other transactions


22
US-DOCS\101033924.7

--------------------------------------------------------------------------------





contemplated hereby with the exception of comments made by the Seller
Representative in any press release or public statement issued in accordance
with this Section 4.9.
4.10    Stockholder Litigation. In the event that any litigation or other claim
of any stockholder of Parent related to this Agreement or the other transactions
contemplated by this Agreement is initiated or threatened, Parent shall promptly
notify the Seller Representative of any such litigation or other claim and shall
keep Seller Representative reasonably informed on a current basis with respect
to the status thereof.
4.11    Listing. Parent shall take all necessary steps to cause the shares of
the Parent Common Stock that will be issued to Sellers at Closing to be
authorized for listing on NASDAQ, subject to official notice of issuance.
4.12    Rights or Claims Involving Debt Financing Parties. Each Seller and its
affiliates, directors, officers, employees, agents, partners, managers, members
or stockholders shall not have any rights or claims against any of the
commercial banks, investment banks or other financial institutions providing any
debt financing to Parent or its affiliates in connection with the transactions
contemplated by this Agreement and any arrangers, administrative agents,
collateral agents or trustees involved in such financing, and their respective
affiliates, officers, directors, employees, attorneys, advisors, agents and
representatives (each a “Debt Financing Party”) in any way relating to this
Agreement or any of the transactions contemplated by this Agreement, including
any dispute arising out of or relating in any way to the performance of any
financing commitments of such Debt Financing Party with respect to the
transactions contemplated hereby, whether at law or equity, in contract, in tort
or otherwise.  No Debt Financing Party shall have any liability (whether in
contract, in tort or otherwise) to Sellers and their affiliates, directors,
officers, employees, agents, partners, managers, members or stockholders for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby and thereby, including any dispute arising out of or relating in any way
to the performance of any financing commitments.  Without limiting the
foregoing, it is agreed that any claims or causes of action brought against any
Debt Financing Party in its capacity as such will not be brought in any forum
other than the federal and New York State courts located in the Borough of
Manhattan within the City of New York and shall be governed by the law of the
State of New York and the parties hereto will not support any claim or cause of
action brought against any Debt Financing Party outside of the federal and New
York State courts located in the Borough of Manhattan within the City of New
York.  Each party hereto irrevocably waives any and all right to trial by jury
in any legal proceeding involving any Debt Financing Party arising out of or
related to this Agreement or the transactions contemplated hereby.  It is
further agreed that the Debt Financing Parties are intended third-party
beneficiaries of, and shall be entitled to the protections of, this provision.
5.    Miscellaneous.
5.1    Defined Terms. As used herein, the terms below shall have the following
meanings. Any such term, unless the context otherwise requires, may be used in
the singular or plural, depending upon the reference.


23
US-DOCS\101033924.7

--------------------------------------------------------------------------------





“Adjustment Amount” means an amount in British Pounds Sterling equal to the
difference between the Base Stock Consideration Value and the Post-Signing Stock
Consideration Value; provided, that, in no event shall the Adjustment Amount be
greater than the Adjustment Cap; provided, further, that, in the event the
Post-Signing Stock Consideration Value is greater than the Base Stock
Consideration Value, the Adjustment Amount shall be zero.
“Adjustment Cap” means an amount equal to £1,102,661.19, provided, that, in the
event any Electing Sellers elect to receive Cash Consideration only, the
Adjustment Cap shall equal (i) £1,102,661.19 multiplied by (ii) the number of
shares of Parent Common Stock issued to Sellers at Closing (taking into account
all Electing Sellers who elect to receive Cash Consideration only) divided by
(iii) 672,303.
“Adverse Disclosure” means public disclosure of material non-public information
that, in Parent’s good faith judgment, after consultation with outside counsel
to Parent, (i) would be required to be made in any report or Resale Registration
Statement filed with the SEC by Parent so that such report or Resale
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such report or Resale Registration Statement; and (iii) the disclosure of
which would be materially adverse to Parent.
“Affiliate” means, with respect to any specified person (including any
individual, legal entity or trust), any person (including any individual, legal
entity or trust) that, directly or indirectly, controls, is controlled by, or is
under common control with, such specified person, through one or more
intermediaries or otherwise. 
“Ancillary Proceeding” means any arbitration, stay litigation, issue interim
measures of protection including attachments, issue an injunction prior to the
constitution of the arbitral tribunal, recognize or enforce an arbitral award,
or enforce a court judgment issued on an arbitral award.
“Arbitration Information” means any decision, judgment, ruling, finding, award
or other determination of the arbitrator and any information disclosed in the
course of any arbitration hereunder.
“AST” means American Stock Transfer & Trust Company, LLC, or any successor
thereto as Parent’s stock transfer agent.
“Base Stock Consideration Value” means £21,002,660.56.
“Code” means the Internal Revenue Code of 1986, as amended.
“EBT” means Cabot Holdings S.à r.l. Employee Benefit Trust.
“EBT Trustee” means Ocorian Trustees (Jersey) Limited (formerly known as Bedell
Trustees Limited) or any successor trustee to the EBT.
“Electing Seller” means each Management Seller who beneficially owns 2,000 or
fewer C Shares and the EBT.


24
US-DOCS\101033924.7

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Governmental Authority” means any federal, state, local, municipal, foreign or
other government, or person, entity, department, ministry, agency or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative or regulatory power or authority.
“ICC” means the International Chamber of Commerce.
“ICC Rules” means the Rules of Arbitration of the ICC.
“Information Packet” means the information forms required to be duly executed
and completed by or on behalf of each Seller, including Forms W-8 and/or W-9 or
such other forms customarily provided to a Paying Agent.  
“Knowledge” means, with respect to Parent, the actual knowledge of the executive
officers (as defined in the Securities Act) of Parent.
“Liens” means any interest or equity of any person (including any right to
acquire, option, warrant, call, contract, demand, commit, convert or exchange,
or right of pre-emption, first refusal or conversion, or under which a person is
or may become obligated to sell, assign or transfer any equity interest) or any
mortgage, charge, pledge, lien, assignment, hypothecation, security interest,
title retention or any other security agreement or arrangement, or any agreement
to create any of the above (other than by virtue of applicable securities laws,
the organizational documents of Holdings, this Agreement, the Investment
Agreement or the other agreements and instruments contemplated hereby and
thereby).
“Loan Amounts” means, as it relates to a specific Seller, the aggregate amount
of principal and interest outstanding as of the Closing under any loan agreement
(or similar instrument) between such Seller and Holdings or a subsidiary of
Holdings.
“Losses” means all losses, claims, damages, liabilities, costs, expenses
(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement.
“Parent Common Stock” means Parent’s common stock, par value $0.01 per share.
“Paying Agent” means Computershare Trust Company, N.A., or any successor
thereto, as may be appointed by Parent in its sole discretion.
“Post-Signing Stock Consideration Value” means an amount determined by
multiplying (x) 672,303 by (y) the amount that is 95% of (i) the average closing
price per share in U.S. Dollars, rounded to two decimal points, of shares of
Parent Common Stock on the NASDAQ Stock Market (as reported on Bloomberg) for
the Pricing Period, multiplied by (ii) the Specified Exchange Rate.
“Pricing Period” means the period beginning April 26, 2018 and ending May 16,
2018.


25
US-DOCS\101033924.7

--------------------------------------------------------------------------------





“Pro Rata Portion” means with respect to each Seller, such Seller’s pro rata
portion of the aggregate Stock Consideration to be paid to all Sellers. For the
avoidance of doubt, Electing Sellers who choose to receive all Cash
Consideration will have a Pro Rata Portion of zero.
“Regulations” mean any laws, statutes, ordinances, regulations, rules, court
decisions, principles of law and orders of any Governmental Authority.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Specified Exchange Rate” means 1.3578 U.S. Dollar per 1 British Pound Sterling.
“Transaction Notice” means the transaction notice delivered by or on behalf of
Holdings to each Seller that sets forth (i) the Purchased Securities
beneficially owned by such Seller, (ii) the minimum Cash Consideration due to
such Seller (including the minimum Cash Consideration due to any Electing Seller
in the event such Electing Seller elects to receive Cash Consideration only by
timely delivering an election notice) and (iii) the Stock Consideration due to
such Seller, in each case, subject to the terms and conditions of this
Agreement.
“Violation” means any expenses, losses, claims, damages or liabilities (joint or
several) to which a person may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such expenses, losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations.


26
US-DOCS\101033924.7

--------------------------------------------------------------------------------





The following terms shall have the meanings defined for such terms in the
Sections set forth below:
Defined Term
Section
Additional Management Sellers
Preamble
Agreement
Preamble
A Shares
Recitals
Assignee
Section 5.11
B Shares
Recitals
B PECs
Recitals
Cash Consideration
Section 1.4(a)(i)
Closing
Section 1.3
Closing Date
Section 1.3
Company
Preamble
Company Securities
Recitals
C Shares
Recitals
Debt Financing Party
Section 4.12
Disclosing Party
Section 5.8(c)
D Shares
Recitals
Financing
Section 1.1
Lock-Up Period
Section 4.1
Holdings
Recitals
Institutional Seller
Recitals
Institutional Seller SPA
Recitals
Initial Management Sellers
Preamble
Seller
Preamble
Investment Agreement
Recitals
Joinder
Preamble
Management Sellers
Preamble
Nominee
Preamble
Parent
Preamble
Parent SEC Reports
Section 4.2(g)(i)
Purchase Price
Section 1.2
Purchased Securities
Recitals
Purchaser
Preamble
Registrable Securities
Section 4.2(a)
Registration Rights Termination Date
Section 4.2(a)
Resale Registration Statement
Section 4.2(a)
Sarbanes-Oxley Act
Section 4.2(g)(i)
Seller Representative
Preamble
Stock Consideration
Section 1.4(a)(ii)
Underwritten Shelf-Take-Down
Section 4.2(b)(i)





27
US-DOCS\101033924.7

--------------------------------------------------------------------------------





5.2    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by email (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next day other than a Saturday, Sunday or other day on which commercial banks in
Luxembourg or the City of London are authorized or required to close if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid, at the address indicated below the signature line on this Agreement
with respect to Parent, Purchaser, Holdings, Sellers or Nominee (with the
Nominee receiving notice for itself and for each Management Seller), or such
other address as such party may designate by 5 days’ advance written notice to
all other parties entitled to receive notice under this Agreement.
5.3    Amendment. Each of the parties hereto acknowledges and agrees that this
Agreement may be amended or modified only by a written agreement executed and
delivered by Parent, on the one hand, and the Seller Representative, on behalf
the Sellers, on the other hand; provided, that, Section 4.12 and this Section
5.3 shall not be amended in a manner adverse to the Debt Financing Parties
without their prior written consent; provided, further, that in the event the
Institutional Seller SPA is amended, the corresponding section to this Agreement
shall, to the extent such amendment does not discriminate between the
Institutional Seller and Janus LP on the one hand, and the Sellers on the other
hand, automatically be amended mutandis mutatis without any further action from
any of the parties hereto, unless otherwise agreed between Parent and the Seller
Representative.
5.4    Waiver. Each of the parties hereto acknowledges and agrees that (a) the
Seller Representative, to the extent permitted by applicable law, may, on behalf
of the other Sellers, (i) waive any inaccuracies in the representations and
warranties of Parent or Purchaser contained in this Agreement or any document
delivered pursuant hereto or (ii) waive compliance with any of the agreements or
conditions applicable to Parent or Purchaser contained herein or in any document
delivered pursuant hereto; and (b) Parent, to the extent permitted by applicable
law, may (i) waive any inaccuracies in the representations and warranties of any
Seller contained in this Agreement or any document delivered pursuant hereto or
(ii) waive compliance with any of the agreements or conditions applicable to any
Seller contained herein or in any document delivered pursuant hereto. No waiver
of any breach or condition of this Agreement shall be deemed to be a waiver of
any other or subsequent breach or condition, whether of like or different
nature.
5.5    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, as such laws are applied to
contracts entered into and performed in such State, without reference to
principles of conflicts of laws.
5.6    Confidentiality. The parties hereto agree that Clause 23.6 of the
Investment Agreement shall remain in full force and effect.
5.7    Waiver of Jury Trial. To the extent not prohibited by applicable law that
cannot be waived, each party hereto hereby waives and covenants that it will not
assert (whether as plaintiff, defendant or otherwise) any right to trial by jury
in any forum in respect of any issue


28
US-DOCS\101033924.7

--------------------------------------------------------------------------------





or action (in contract, tort or otherwise) arising out of or based upon this
Agreement or the subject matter hereof or in any way connected with or related
or incidental to the transactions contemplated hereby, in each case whether now
existing or hereafter arising. Each party hereto acknowledges that it has been
informed that this Section 5.7 constitutes a material inducement upon which they
are relying and will rely in entering into this Agreement. Any party hereto may
file an original counterpart or a copy of this Section 5.7 with any court as
written evidence of the consent of each such party to the waiver of its right to
trial by jury.
5.8    Arbitration.
(a)    The parties hereto mutually agree to final and binding arbitration of all
disputes, claims or causes of action arising out of or related to this
Agreement, including any question regarding its existence, validity, or
termination, and any question as to whether a particular dispute is arbitrable
hereunder, shall be referred to and finally resolved by binding arbitration
administered by the ICC and conducted pursuant to the ICC Rules by three
arbitrators appointed in accordance with the ICC Rules. The place of arbitration
shall be New York, New York and the language to be used in the arbitral
proceedings shall be English. Judgment upon the award may be entered by any
court having jurisdiction thereof, including any court outside the United
States. The parties hereby waive in any legal proceedings concerning or arising
out of any such arbitration, including without limitation, proceedings to compel
any Ancillary Proceeding, any defense of lack of personal jurisdiction or forum
non conveniens or other similar doctrine. Without limitation, the parties hereby
consent to the jurisdiction of the courts sitting in the place of arbitration in
connection with any Ancillary Proceedings. The arbitral tribunal shall have the
power to grant interim measures in accordance with the ICC Rules. Any party to
the arbitration shall bear its own costs and expenses (including all attorneys’
fees and expenses, except to the extent otherwise required by applicable law)
and all costs and expenses of the arbitration proceeding (such as filing fees,
the arbitrator’s fees, hearing expenses, etc.) shall be borne equally by the
parties. The arbitrator has the authority only to award the equitable relief,
damages, costs and fees that would have been available to a party had the
dispute(s), claim(s) or cause(s) of action been litigated in court under the
applicable law specified in this Agreement. This Agreement, and the decision and
award of the arbitrator, may be enforced by a court of competent jurisdiction,
and the parties may assert this Agreement as a defense in any proceeding.
(b)    In addition, the parties agree that (i) the arbitrator shall have no
authority to make any decision, judgment, ruling, finding, award or other
determination that does not conform to the terms and conditions of this
Agreement (as executed and delivered by the parties hereto) and (ii) the
arbitrator shall have no greater authority to award any relief than a court
having proper jurisdiction. The Arbitration Information shall be kept
confidential by the parties subject to Section 5.6, and any appeal from or
motion to vacate or confirm such decision, judgment, ruling, finding, award or
other determination shall be filed under seal.
(c)    In the event that either party or any of such party’s affiliates,
associates or representatives is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand or similar process) to disclose any
Arbitration Information (the “Disclosing Party”), to the extent permitted by
applicable


29
US-DOCS\101033924.7

--------------------------------------------------------------------------------





Regulation, such Disclosing Party shall notify the other party promptly of the
request or requirement so that the other party may seek an appropriate
protective order or waive compliance with the provisions hereof. If, in the
absence of a protective order or the receipt of a waiver hereunder, the
Disclosing Party or any of its affiliates, associates or representatives
believes in good faith, upon the advice of legal counsel, that it is compelled
to disclose any such Arbitration Information, such Disclosing Party may disclose
such portion of the Arbitration Information as it believes in good faith, upon
the advice of legal counsel, it is required to disclose; provided, that the
Disclosing Party shall use reasonable efforts to obtain, at the request and
expense of the other party, an order or other assurance that confidential
treatment shall be accorded to such portion of the Arbitration Information
required to be disclosed as such other party shall designate. Notwithstanding
anything herein to the contrary, the parties shall have no obligation to keep
confidential any Arbitration Information that becomes generally known to and
available for use by the public other than as a result of the Disclosing Party’s
acts or omissions or the acts or omissions of such party’s affiliates,
associates or representatives.
(d)    The arbitration requirement does not limit the right of either party to
obtain provisional or ancillary remedies, such as injunctive relief, attachment
or the appointment of a receiver, before, during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of either party to submit any dispute to arbitration or reference
hereunder.
(e)    To the maximum extent practicable, the ICC, the arbitrator and the
parties shall take all action required to conclude any arbitration proceeding
within 180 days of the filing of the dispute with the ICC. If more than one
agreement for arbitration among the parties potentially applies to a dispute,
the arbitration provision most directly related to this Agreement or the subject
matter of the dispute shall control. This arbitration provision shall survive
termination, amendment or expiration of this Agreement or any relationship among
the parties.
5.9    Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. The parties agree that
this Agreement shall be legally binding upon the electronic transmission,
including by email, by each party of a signed signature page to this Agreement
to the other party.
5.10    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, each of the parties hereto and each of
their respective legal representatives, heirs, legatees, distributees, and
permitted assigns, whether or not any such person shall have become a party to
this Agreement and have agreed in writing to join herein and be bound by the
terms and conditions hereof.
5.11    Assignment. Neither this Agreement nor any of the rights or obligations
under this Agreement may be assigned by any party hereto without the prior
written consent of the Seller Representative (in the case of an assignment by
Parent or Purchaser), or Parent (in the case of an assignment by any other
party) (“Assignee”).


30
US-DOCS\101033924.7

--------------------------------------------------------------------------------





5.12    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
5.13    No Third-Party Benefits. Other than Section 4.2 (which is for the
benefit of the holders of Registrable Securities), Sections 4.7 and 4.8 (which
are for the benefit of the Indemnified Persons) and Section 4.12 and Section 5.3
(which are for the benefit of the Debt Financing Parties), none of the
provisions of this Agreement, shall be for the benefit of, or enforceable by,
any third-party beneficiary.
5.14    Entire Agreement. This Agreement and the Investment Agreement (including
any schedules thereof) constitute the entire contractual understanding between
the parties and supersedes all proposals, commitments, writings, negotiations,
and understandings, or and written, and all other communications between the
parties relating to the subject matter hereof. In the event of a conflict
between this Agreement and the Investment Agreement, this Agreement shall
control.
5.15    Headings. The headings of the Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
5.16    No Recourse. This Agreement may only be enforced against the named
parties hereto. All claims or causes of action that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may be made only against the entities that are expressly
identified hereto, and no past, present or future director, officer, employee,
incorporator, member, manager, partner, shareholder, affiliate, agent, attorney
or representative of any party hereto (including any person negotiating or
executing this Agreement on behalf of a party hereto) shall have any liability
or obligation with respect to this Agreement or with respect to any claim or
cause of action, whether in tort, contract or otherwise, that may arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement and the transactions contemplated hereby.
5.17    Specific Performance. The parties agree that if any of the provisions of
this Agreement were not performed by the parties hereto in accordance with
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that each party hereto will be entitled to specific performance to prevent
such breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, including the obligation of the other parties
hereto to consummate the transactions contemplated by this Agreement, in
addition to any other remedy to which such party may be entitled at law or in
equity. The parties hereto further agrees not to assert that a remedy of
specific performance is unenforceable, invalid, contrary to applicable law or
regulation or


31
US-DOCS\101033924.7

--------------------------------------------------------------------------------





inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy. Each of the parties hereto hereby waives any
defenses in any action for specific performance, including the defense that a
remedy at law would be adequate and any requirement for the other party to post
any bond or other security as a condition to institute any proceeding for
specific performance, an injunction or other equitable relief hereunder.
5.18    Termination Procedure. Each of the parties acknowledges and agrees that
this Agreement may be terminated at any time prior to the Closing:
(a)    by the mutual written consent of Parent and Seller Representative;
(b)    by Parent with written notice to Seller Representative, if the
representations and warranties of any Seller shall not be true and correct or
there has been a material violation or breach by any Seller of any covenant,
representation or warranty contained in this Agreement, in each case, which has
prevented the satisfaction of any condition precedent in Section 2.2 at the
applicable Closing and such failure, violation or breach has not been waived by
Parent or cured by such Seller within 15 days after written notice thereof from
Parent; provided, however that Parent is not in material breach of its
obligations under this Agreement;
(c)    by either Parent or Seller Representative if there shall be any law that
makes consummation of the transactions contemplated hereby illegal or if the
consummation of the transactions contemplated hereby would violate any final
non-appealable order of any governmental entity having competent jurisdiction;
(d)    by the Seller Representative with written notice to Parent, if the
representations and warranties of Purchaser shall not be true and correct or
there has been a material violation or breach by Purchaser of any covenant,
representation or warranty contained in this Agreement, in each case, which has
prevented the satisfaction of any condition precedent in Section 2.1 at the
applicable Closing and such failure, violation or breach has not been waived by
the Seller Representative or cured by Purchaser within 15 days after written
notice thereof from Seller Representative; provided, however that no Seller is
in material breach of its obligations under this Agreement;
(e)    by either Parent or Seller Representative if the Institutional Seller SPA
is terminated in accordance with its terms.
5.19    Effect of Termination.
(a)    If this Agreement is terminated as described in Section 5.18, this
Agreement shall become void and of no further force or effect, without any
liability or obligation on the part of the parties hereto (or any affiliate
thereof), except that the provisions of Section 5 shall survive any termination
of this Agreement; provided however, that nothing in this Section 5.19 shall be
deemed to release any party from any liability or damages resulting from or
arising out of any breach of such party of the terms and provisions of this
Agreement. For the avoidance of doubt it is understood that a party’s failure to
consummate the Closing at the time the Closing is required to occur pursuant to
Section 1.4 shall be considered a breach hereunder.


32
US-DOCS\101033924.7

--------------------------------------------------------------------------------





5.20    Survival of Representations and Warranties; Limitation of Liability. The
representations and warranties in this Agreement or in any certificate delivered
pursuant to this Agreement shall survive the Closing for a period of 18 months
following the Closing. Those covenants and agreements contained herein and
therein which by their terms apply or are to be performed in whole or in part
after the date of this Agreement shall survive the Closing until performed in
accordance with their terms. Notwithstanding anything to the contrary in this
Agreement or provided for under any applicable law, the aggregate liability of
Parent and Purchaser for Losses arising out of or resulting from claims under
Section 3.2 shall in no event exceed $3,110,000.
5.21    Seller Representative.
(a)    Each Seller irrevocably constitutes and appoints Ken Stannard, as the
Seller Representative, such Seller’s true and lawful attorney-in-fact and agent
and authorizes him acting for such Seller and in such Seller’s name, place and
stead, in any and all capacities to do and perform every act and thing required,
permitted, necessary or desirable to be done in connection with the consummation
of the transactions contemplated by this Agreement, as fully to all intents and
purposes as such Seller might or could do in person, including to: (i) take any
and all actions and make any and all determinations which may be required or
permitted in connection with this Agreement and the transactions contemplated
herby; (ii) give and receive notices and communications hereunder; (iii)
negotiate, defend, settle, compromise and otherwise handle and resolve any and
all claims and disputes with Purchaser arising out of this Agreement; and (iv)
to make any other decision or election or exercise such rights, power and
authority as are incidental to the foregoing.
(b)    Each Seller acknowledges and agrees that upon execution of this
Agreement, upon any delivery by the Seller Representative of any waiver,
amendment, agreement, opinion, certificate or other document executed by the
Seller Representative, such Seller shall be bound by such documents as fully as
if such Seller had executed and delivered such documents.
(c)    Any and all actions taken or not taken, exercises of rights, power or
authority and any decision or determination made by Seller Representative in
connection herewith shall be absolutely and irrevocably binding upon each Seller
as if such person had taken such action, exercised such rights, power or
authority or made such decision or determination in its individual capacity, and
Purchaser may rely upon such action, exercise of right, power, or authority or
such decision or determination of the Seller Representative as the action,
exercise, right, power, or authority, or decision or determination of such
person, and no Seller shall have the right to object, dissent, protest or
otherwise contest the same. Each of the Sellers agrees to indemnify the Seller
Representative against losses arising in any way in connection with the lawful
exercise of all or any of the powers and authorities under his appointment.
Purchaser is hereby relieved from any liability to any person for any acts done
by the Seller Representative and any acts done by Purchaser in accordance with
any decision, act, consent or instruction of the Seller Representative.
(Signature Page Follows)




33
US-DOCS\101033924.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Securities Purchase Agreement has been duly executed
and delivered by the parties hereto as of the date first above written.


JANUS HOLDINGS LUXEMBOURG S.À R.L.
By: /s/ Jens Hoellermann              
Name: Jens Hoellermann
Title: Manager
Address: 47, Avenue John F. Kennedy, L-1855 Luxembourg


[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







ENCORE CAPITAL GROUP, INC.
By: /s/ Ashish Masih                 
Name: Ashish Masih
Title: Chief Executive Officer
Address: 3111 Camino Del Rio North, Suite 103, San Diego, CA 92108
Email: Ashish.Masih@encorecapitalgroup.com


[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------







CABOT HOLDINGS S.À R.L.
In accordance with Article 1690 of the civil Code and with Article 710-13 of the
Luxembourg law on commercial companies as amended, the above-mentioned transfer
of the Purchased Securities is approved by the Cabot Holdings S.À R.L. and any
notification requirements with respect thereto are hereby waived.
By: /s/ Jens Hoellermann             
Name: Jens Hoellermann
Title: Manager
Address: 47, Avenue John F. Kennedy, L-1855 Luxembourg




[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------






By: /s/ Bennedetta Peto           
Name: Bennedetta Peto
Title: Chief Conduct and Risk Officer





--------------------------------------------------------------------------------





By: /s/ Craig Buick             
Name: Craig Buick
Title: Chief Financial Officer





--------------------------------------------------------------------------------







By: /s/ Derek Usher  
Name: Derek Usher
Title: Managing Director UK Debt Purchase





--------------------------------------------------------------------------------







By: /s/ Ken Stannard  
Name: Ken Stannard
Title: Chief Executive Officer





--------------------------------------------------------------------------------







By: /s/ David Churchill              
Name: David Churchill
Title: Chief Information Officer







--------------------------------------------------------------------------------







By: /s/ Peter Richardson          
Name: Peter Richardson
Title: Commercial Director





--------------------------------------------------------------------------------







By: : /s/ Charlotte Taggart          
Name: Charlotte Taggart
Title: General Counsel





--------------------------------------------------------------------------------







SELLER REPRESENTATIVE
By: /s/ Ken Stannard              
Name: Ken Stannard
Title: Chief Executive Officer
EXHIBIT A


[FORM OF]


JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”) is delivered by the undersigned as of
date set forth next to the undersigned’s signature below.


Recitals


WHEREAS, Encore Capital Group, Inc. (“Parent”), Janus Holdings Luxembourg S.à
r.l. (“Purchaser”), Cabot Holdings S.à r.l. (“Holdings”), Carat Manager Nominee
Limited, each of the signatories thereto (the “Initial Management Sellers”) and
such additional persons who may sign the joinder (the “Joinder”) (the
“Additional Management Sellers” and together with the Initial Management
Sellers, the “Management Sellers”) entered into that certain Securities Purchase
Agreement, dated May 7, 2017 (the “Securities Purchase Agreement”);


WHEREAS, the Securities Purchase Agreement requires, among other things, that
Parent shall have received executed copies of the Joinder, duly executed by, or
on behalf of all of the Management Sellers pursuant to the drag along rights in
accordance with the Investment Agreement (other than those Management Sellers
who are original signatories to the Securities Purchase Agreement), pursuant to
which the such Management Sellers delivering the Joinder shall become a party to
the Securities Purchase Agreement as a “Seller” (as defined in the Securities
Purchase Agreement); and


WHEREAS, the undersigned will receive direct and substantial benefits from the
Securities Purchase Agreement, the receipt, sufficiency and adequacy of which
are hereby acknowledged by the undersigned.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, and intending to be legally bound, the undersigned
hereby agrees as follows:







--------------------------------------------------------------------------------





1.Capitalized terms used, but not otherwise defined, herein shall have the
meaning set forth in the Securities Purchase Agreement.


2.The undersigned hereby (a) confirms that it has received and reviewed a copy
of the Securities Purchase Agreement, including the representations and
warranties set forth in Section 3.1(e) and Section 3.1(f) thereof, (b) has
received, reviewed and confirmed the information set forth in the Transaction
Notice attached hereto as Schedule 1 (as defined in the Securities Purchase
Agreement), and, (c) upon execution of this Agreement, becomes a party to the
Securities Purchase Agreement as a Seller and agrees to be fully bound by, and
subject to, all of the terms, provisions, obligations and covenants of a Seller
contained in the Securities Purchase Agreement, all to the fullest extent
permitted by applicable law and to the same extent as if the undersigned were an
original party to the Securities Purchase Agreement. The undersigned hereby
makes each of the representations and warranties and agrees to each of the
covenants applicable to Management Sellers contained in the Securities Purchase
Agreement.


3.Upon execution hereof, this Agreement may not be amended, modified or waived
except by an instrument or instruments in writing signed and delivered on behalf
of each of the parties hereto.


4.This Agreement and the Securities Purchase Agreement constitutes the entire
agreement by the undersigned with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, by the undersigned with respect to the subject matter hereof
and thereof.


5.This Agreement and the rights and obligations of the undersigned hereunder
shall be governed by, and shall be construed and enforced in accordance with,
the laws of the State of New York.


6.This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, but all of which shall constitute one and the same agreement.
Execution and delivery of this Agreement by facsimile transmission or electronic
image scan transmission in .pdf format shall constitute execution and delivery
of this Agreement for all purposes, with the same force and effect as execution
and delivery of an originally manually signed copy hereof.


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date below.


By:
Date:     
Name:     
Address:     
Email:     





--------------------------------------------------------------------------------





Schedule 1
Transaction Notice





--------------------------------------------------------------------------------





Transaction Notice


Seller: [INSERT MANAGEMENT SELLER NAME (OTHER THAN ELECTING SELLER)]


1. Capitalization
A Shares
B Shares
C Shares
D Shares
B PECs Principal
B PECs Interest
 
 
 
 
 
 



2. Consideration
Total Value of Consideration
Cash Consideration*
Stock Consideration
Loan Amount
 
 
 
 
 
 
 
 



*Cash Consideration amounts noted above may be increased at Closing in
accordance with Section 1.2 (Purchase Price).





--------------------------------------------------------------------------------





Transaction Notice


Seller: [INSERT NAME OF ELECTING SELLER]


1. Capitalization
C Shares
 

2. Consideration
Total Value of Consideration
Cash Consideration*
Stock Consideration
 
Cash Consideration Only**
Loan Amount
 
 
 
 
 
 
 
 
 
 
 
 



*Cash Consideration amounts noted above may be increased at Closing in
accordance with Section 1.2 (Purchase Price).
**Cash Consideration only subject to timely delivery of election notice and
other transaction documents.





